Case 8:20-cv-02545-SDM-JSS Document 1 Filed 10/30/20 Page 1 of 16 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

TAMPA DIVISION
LARA BOMMERSHEIM,
Plaintiff,
v. CASE NO.:
NEAL COMMUNITIES, INC.,
Defendant.
/

 

COMPLAINT AND DEMAND FOR JURY TRIAL
Plaintiff, LARA BOMMERSHEIM, by and through the undersigned counsel,
brings this action against Defendant, NEAL COMMUNITIES, INC., and in support of
her claims states as follows:
JURISDICTION AND VENUE
L This is an action for violations of the Family and Medical Leave Act of
1993, as amended, 29 U.S.C. § 2601 et seg. (“FMLA”) and the Americans with
Disabilities Act of 1990, as amended (“ADA”), 42 U.S.C. § 12101 et seq.
2. This Court has subject matter jurisdiction under 28 U.S.C. § 1331 and 29
U.S.C. § 2601 et seq.
3 Venue is proper in the Middle District of Florida, because all of the events
giving rise to these claims occurred in Sarasota County, Florida.
ADMINISTRATIVE PREREQUISITES
4. All conditions precedent to bringing this action have occurred.

Ds Plaintiff timely filed a charge of discrimination with the Equal
, Case 8:20-cv-02545-SDM-JSS Document1 Filed 10/30/20 Page 2 of 16 PagelD 2

Employment Opportunity Commission (EEOC”) and Florida Commission on Human
Relations (“FCHR”). A copy of the charges is attached hereto Exhibit “A”.

6. Plaintiff's charge of discrimination was dismissed from the EEOC and
FCHR and right to sue was issued on August 24, 2020. A copy of Dismissal and Notice
of Rights attached hereto as Exhibit “B”.

PARTIES

7. Plaintiff is a resident of Sarasota County, Florida, and she worked in
Sarasota County for Defendant.

8. Defendant operates a real estate development company in Sarasota
County, Florida.

GENERAL ALLEGATIONS

9. This is an action to recover damages suffered by Plaintiff while employed
by Defendant, when Defendant interfered with Plaintiff's rights under the FMLA, ADA,
and retaliated against Plaintiff for exercising these same rights.

10. At the time of these events, Plaintiff was an employee of Defendant, and
she worked at least 1250 hours in the 12 months preceding her request for leave under the
FMLA.

11. Thus, Plaintiff is an “eligible employee” within the meaning of the FMLA,
29 U.S.C. § 2611(2).

12. Defendant is an “employer” within the meaning of the FMLA, 29 U.S.C. §

2611(4).
Case 8:20-cv-02545-SDM-JSS Document 1 Filed 10/30/20 Page 3 of 16 PagelD 3

13. At all times material hereto, Plaintiff was an “employee” of Defendant
within the meaning of the ADA.
14, At all times material hereto, Defendant employed fifteen (15) or more

employees. Thus, Defendant is an “employer” within the meaning of the ADA.

15. Plaintiff has satisfied all conditions precedent, or they have been waived.
16. Plaintiff has retained the undersigned attorneys and agreed to pay them a
fee.
17. Plaintiff requests a jury trial for all issues so triable.
FACTS

18. Plaintiff began working for Defendant on or around April 2, 2018.

19. At all times relevant to the facts alleged in this Complaint, Plaintiff
suffered from a medical condition that qualified as a serious health condition within the
meaning of the FMLA.

20. Specifically, Plaintiff suffered from generalized anxiety disorder.

21.  Onor around August 29, 2019, Plaintiff was further diagnosed with panic
disorder which qualified as a serious health condition within the meaning of the FMLA.

22, On or about December 2, 2019, Plaintiff requested FMLA protected leave
to care for herself.

23. On or about December 4, 2019, Plaintiff's employment was terminated for
absences that should have been protected by the FMLA and/or in retaliation for

requesting FMLA protected leave.
Case 8:20-cv-02545-SDM-JSS Document 1 Filed 10/30/20 Page 4 of 16 PagelD 4

24. ‘Plaintiff exercised her rights under the FMLA by requesting FMLA
protected leave.

25. By terminating Plaintiffs employment, Defendant interfered with
Plaintiff's rights under the FMLA and retaliated against her for attempting to exercise her
rights under the FMLA.

26. During Plaintiffs employment with Defendant, Plaintiff suffered from a
physical or mental condition that substantially limited her ability to perform one or more
major life activities. Plaintiff had a record of such condition, and/or was regarded by
Defendant as having a condition that substantially limited her ability to perform one or

more major life activities.

27. Plaintiff continues to suffer from the aforementioned physical or mental
condition.
28.  Atall times material hereto, Plaintiff could perform the essential functions

of her job with Defendant with or without accommodation.

29. Thus, Plaintiff was a “qualified individual with a disability” within the
meaning of the ADA.

30.  Inor about May 2018, Plaintiff notified Defendant of her condition.

31. In or about July 2018, Plaintiff requested an accommodation from
Defendant for her condition. Specifically, Plaintiff requested an alternate workspace
away from bright lights and loud noises.

32. Defendant refused to engage in an interactive discussion regarding

Plaintiff's request for accommodation.

 
Case 8:20-cv-02545-SDM-JSS Document 1 Filed 10/30/20 Page 5 of 16 PagelD 5

33. Defendant denied Plaintiffs request for accommodation, even though
granting Plaintiffs request would not have imposed any undue hardship on Defendant.

34. By denying Plaintiff's request, Defendant unreasonably refused to
accommodate Plaintiff's condition.

35. On or about November 26, 2019, Plaintiff complained to Defendant’s HR
regarding hostile treatment based on her disability and/or in retaliation for her reasonable
accommodation request.

36. On or about December 4, 2019, Defendant terminated Plaintiff's
employment based on her disability and/or in retaliation for her complaints of
discrimination.

COUNT IL- FMLA INTERFERENCE

Sis Plaintiff realleges and readopts the allegations of paragraphs | through 25
of this Complaint, as fully set forth herein.

38. Plaintiff required time off from work to care for herself, because she
suffered from a serious health condition within the meaning of the FMLA, requiring
leave protected under the FMLA.

39. By terminating Plaintiff's employment for FMLA protected absences from
work, Defendant interfered with Plaintiff's FMLA rights, in violation of 29 U.S.C. §§
2614(a)(1)(A) and 2615(a)(2).

40. | Defendant’s actions were willful and done with malice.

41. Plaintiff was injured due to Defendant’s violations of the FMLA, for

which Plaintiff is entitled to legal and injunctive relief.

 
Case 8:20-cv-02545-SDM-JSS Document 1 Filed 10/30/20 Page 6 of 16 PagelD 6

WHEREFORE, Plaintiff demands:
a. That this Court enter a judgment that Defendant interfered with

Plaintiff's rights in violation of the FMLA;

b. An injunction restraining continued violation of the FMLA by
Defendant;

e. Compensation for lost wages, benefits, and other remuneration;

d. Reinstatement of Plaintiff to a position comparable to Plaintiff's

prior position with back pay plus interest, pension rights and all
benefits, or, in the alternative, the entry of a judgment under 29
US.C. § 2617(a)(1)(A)@U1), against Defendant and in favor of
Plaintiff, for the monetary losses that Plaintiff suffered as a direct
result of Defendant’s violations of the FMLA:

é. Front pay;

f. Liquidated Damages;

g. Prejudgment interest on all monetary recovery obtained;

h. All costs and attorney’s fees incurred in prosecuting these claims;
and

i. For such further relief as this Court deems just and equitable.

COUNT II —- FMLA RETALIATION
42. Plaintiff realleges and readopts the allegations set forth in Paragraphs 1

through 25 of this Complaint, as fully set forth herein.
_ Case 8:20-cv-02545-SDM-JSS Document1 Filed 10/30/20 Page 7 of 16 PagelD 7

43. Plaintiff required time off from work to care for herself, because she
suffered from a serious health condition within the meaning of the FMLA, requiring
leave protected under the FMLA.

44. Plaintiff engaged in protected activity under the FMLA by exercising

and/or attempting to exercise her FMLA rights.

45, Plaintiff exercised her rights under the FMLA by requesting FMLA
protected leave.

46. Defendant retaliated against Plaintiff for engaging in protected activity
under the FMLA by terminating Plaintiff's employment.

47. Defendant’s actions were willful and done with malice.

48. Plaintiff was injured by Defendant’s violations of the FMLA, for which
Plaintiff is entitled to legal and injunctive relief.

WHEREFORE, Plaintiff demands:

a. That this Court enter a judgment that Defendant retaliated against

Plaintiff in violation of the FMLA;

b. An injunction restraining continued violation of the FMLA by
Defendant ;

c. Compensation for lost wages, benefits, and other remuneration;

d. Reinstatement of Plaintiff to a position comparable to Plaintiff's

prior position with back pay plus interest, pension rights and all
benefits or, in the alternative, entry of a judgment under 29 U.S.C.

§ 2617(a)(1)(A)(i)C), against Defendant and in favor of Plaintiff,
_ Case 8:20-cv-02545-SDM-JSS Document1 Filed 10/30/20 Page 8 of 16 PagelD 8

for the monetary losses Plaintiff suffered as a direct result of
Defendant’s violations of the FMLA;
e, Front pay;

f Liquidated Damages;

g. Prejudgment interest on all monetary recovery obtained;
h. All costs and attorney’s fees incurred in prosecuting these claims;
and

i, For such further relief as this Court deems just and equitable.

COUNT II - ADA VIOLATION
(DISABILITY DISCRIMINATION)

49. Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations
stated in paragraphs | through 36.

50. Plaintiff suffered from a condition categorized as a disability as defined by
the ADA, since it substantially limited one or more of Plaintiff's major life activities.

51. Plaintiff was qualified to perform the essential functions of her job, with
or without a reasonable accommodation.

D2: Plaintiff requested a reasonable accommodation. However, Defendant
refused to engage in the interactive process or otherwise provide a reasonable
accommodation.

53. Defendant was aware of Plaintiffs disability, and/or regarded Plaintiff as
disabled.

54, Defendant terminated Plaintiff on the basis of her disability or because

Defendant regarded Plaintiff as disabled in violation of the ADA.
Case 8:20-cv-02545-SDM-JSS Document 1 Filed 10/30/20 Page 9 of 16 PagelD 9

41. Plaintiff was subjected to disparate treatment by Defendant on the basis of

her disability, and/or perceived disability.

42. As a result of Defendant’s conduct set forth above, Plaintiff is entitled to
compensation for any and all lost wages and benefits and reasonable attorney’s fees and
costs.

43. Defendant engaged in discrimination against Plaintiff with malice and
reckless indifference to Plaintiff's rights under the ADA.

44. Plaintiff suffered emotional pain and mental anguish as a direct result of
Defendant’s unlawful discrimination.

45. Plaintiff has suffered pecuniary losses as a direct result of Defendant’s
unlawful discrimination.

46. As a result of Defendant’s unlawful discrimination, Plaintiff has suffered
and continues to suffer damages.

WHEREFORE, Plaintiff demands:

a. A jury trial on all issues so triable;

b. That process issue and that this Court take jurisdiction over the
case;

c. That this Court enter an injunction restraining continued violation
of the ADA;

d. Compensation for lost wages, including back pay with interest,

benefits, and other remuneration for violation of the Plaintiff's

civil rights;
Case 8:20-cv-02545-SDM-JSS Document1 Filed 10/30/20 Page 10 of 16 PagelD 10

e. Reinstatement of Plaintiff to a position comparable to HIS/HER
prior position, or in the alternative, front pay;

f Reinstatement of Plaintiff's full fringe benefits and seniority rights;

g. Any other compensatory damages, including emotional distress,

allowable at law;

h. Punitive damages;

i Prejudgment interest on all monetary recovery obtained.

J: All costs and attorney’s fees incurred in prosecuting these claims;
and

k. For such further relief as this Court deems just and equitable.

COUNT IV —- ADA VIOLATION
(DENIAL OF REASONABLE ACCOMODATION)

47. Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations
stated in paragraphs | through 36.

48. Plaintiff is disabled, or was perceived by Defendant as being disabled.

49. Defendant failed to provide Plaintiff with a reasonable accommodation for
her disability, and shortly thereafter terminated her employment.

50. Defendant’s actions were willful and done with malice.

51. Plaintiff was injured due to Defendant’s violations of the ADA, for which
Plaintiff is entitled to legal and injunctive relief.

WHEREFORE, Plaintiff demands:

a. A jury trial on all issues so triable;

10
. Case 8:20-cv-02545-SDM-JSS Document1 Filed 10/30/20 Page 11 of 16 PagelID 11

b. That process issues and that this Court take jurisdiction over the
case;

c: An injunction restraining continued violation of law enumerated
herein;

d. Compensation for lost wages, benefits, and other remuneration;

e, Reinstatement of Plaintiff to a position comparable to Plaintiffs

prior position, or in the alternative, front pay;

1 Compensatory damages, including emotional distress, allowable at
law;

g. Punitive damages;

h. Prejudgment interest on all monetary recovery obtained;

i. All costs and attorney’s fees incurred in prosecuting these claims;
and

j. For such further relief as this Court deems just and equitable.

COUNT V — ADA VIOLATION
(RETALIATION)

53 Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations
stated in paragraphs | through 36.
54. As a qualified individual with a disability whom Defendant knew or
perceived to be disabled, Plaintiff is a member of a protected class under the ADA.
55. Plaintiff engaged in protected activity under the ADA by requesting a
reasonable accommodation for her disability and complaining of disability discrimination

in the workplace.

11
. Case 8:20-cv-02545-SDM-JSS Document1 Filed 10/30/20 Page 12 of 16 PagelD 12

56. Defendant retaliated against Plaintiff for engaging in protected activity

under the ADA by terminating Plaintiff's employment.

575 Defendant’s actions were willful and done with malice.
58. | The adverse employment action that Defendant took against Plaintiff was
material.

59. Plaintiff was injured due to Defendant’s violations of the ADA, for which
she is entitled to legal and injunctive relief.

WHEREFORE, Plaintiff demands:

a. A jury trial on all issues so triable;

b. That process issue and that this Court take jurisdiction over the
case;

& That this Court enter a declaratory judgment against Defendant,

stating that Defendant interfered with Plaintiff's rights under the

ADA;

d. That this Court enter an injunction restraining continued violation
of the ADA;

é, Compensation for lost wages, including back pay with interest,

benefits, and other remuneration for violation of the Plaintiff's
civil rights;

f, Reinstatement of Plaintiff to a position comparable to her prior
position, or in the alternative, front pay;

g. Reinstatement of Plaintiff's full fringe benefits and seniority rights;

12
Case 8:20-cv-02545-SDM-JSS Document1 Filed 10/30/20 Page 13 of 16 PagelD 13

h. Any other compensatory damages, including emotional distress,

allowable at law;

i. Punitive damages;
j. Prejudgment interest on all monetary recovery obtained.
k, All costs and attorney’s fees incurred in prosecuting these claims;
and
L For such further relief as this Court deems just and equitable.
JURY TRIAL DEMAND

 

Plaintiff demands trial by jury as to all issues so triable.

Dated this 30" day of October, 2020.

[3

Respectfully submitted,

/s/ Brianna A. Jordan

BRIANNA A. JORDAN

Florida Bar Number: 1000982
Morgan & Morgan, P.A.

201 N. Franklin Street, Suite 700
Tampa, Florida 33602

Direct No. 813-393-5457

Fax: 813-393-5481

E-mail: bjordan@forthepeople.com
Attorney for Plaintiff

 
Case 8:20-cv-02545-SDM-JSS Dd&@Adamia Feiled 10/30/20 Page 14 of 16 PagelD 14
Date Received 3/26/20

 

EEOC Form 5 (5/01)

 

 

 

 

 

 

 

 

 

‘
CHARGE OF DISCRIMINATION Charge Presented To: Agency(ies) Charge No(s):
This form is affected by the Privacy Act of 1974. See enclosed Privacy Act [x] FEPA
Statement and other information betore completing this form
cecoc 511-2020-02677
Florida Commission On Human Relations and EEOC
State or local Agency, if any
Name (indicate Mr.. Ms.. Mrs.) Home Phone (incl. Area Code) Date of Birth
Ms. Lara Bommersheim 941-961-0964 05/13/1990
Street Address City, State and ZIP Code |

c/o Brianna Jordan, Morgan & Morgan, P.A., One Tampa City Center, Tampa, FL 33602

 

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That I‘Believe
Discnminated Against Me or Others. (/f more than two, list under PARTICULARS below.)

 

 

 

 

 

Name No. Employees. Members Phone No (Include Area Code)
Neal Communities, Inc. 50+ 888-716-9757
Street Address City, State and ZIP Code
5800 Lakewood Ranch Blvd. Sarasota, FL 34240
DISCRIMINATION BASED ON (Check appropriate box(es).) DATE(S) DISCRIMINATION TOOK PLACE

Earliest Latest

[] RACE [| COLOR [ ] SEX [| RELIGION [] NATIONAL ORIGIN May 1, 2018 December 4, 2019

RETALIATION [| AGE [x] DISABILITY [ ] OTHER

 

 

[ ] CONTINUING ACTION

 

 

 

THE PARTICULARS ARE (If additional paper is needed, attach extra sheet(s)):
I: PERSONAL HARM: Charging Party (“CP”) was a qualified individual with a disability at all times
relevant to the facts alleged in this Charge. Specifically, CP suffered from generalized anxiety disorder.
CP was able to perform all job duties of her position with or without a reasonable accommodation. CP
began working for Respondent on April 2, 2018. In May 2018 CP verbally notified her supervisor, Leisa
Weintraub, of her disability. In June and July of 2018 CP missed time from work because of her disability
and requested a reasonable accommodation in the form of an alternate workspace away from bright lights
and loud noises. Respondent denied CP’s reasonable accommodation request although it could have
accommodated CP without experiencing undue hardship. Respondent failed to engage in an interactive
process regarding CP’s accommodation request. Ms. Weintraub’s treatment of CP became increasingly
hostile after she learned of CP’s disability and following CP’s reasonable accommodation request. In
September 2018 CP had to purchase light reducing glasses and put a cloth above her cubicle to reduce
light in her workspace, causing embarrassment and exacerbation of CP’s symptoms. On August 29, 2019
CP reported to the ER for a severe Panic attack or a heart attack. CP was diagnosed with panic disorder
by her Physician. Respondent failed to offer CP FMLA protected leave for her medically mandated
absences. On November 26, 2019 CP complained to Respondent’s HR regarding the hostile treatment she
received from Ms. Weintraub as a result of her disability and/or in retaliation for her reasonable
accommodation requests. On December 2, 2019 CP requested FMLA protected leave to care for herself.
On December 4, 2019 Respondent terminated CP's employment without explanation. Respondent

terminated CP’s employment based on her disability and/or in retaliation for her reasonable
accommodation requests.

a ne ee eh

Il: STATEMENT OF DISCRIMINATION; My rights under the Americans with Disabilities Act (ADA)
and the Florida Civil Rights Act of 1992 (FCRA) were violated by Respondent based on my

 

 

 

 

 

 

disability/handicap or being regarded as such. ZW
| want this charge filed with both the EEOC and the State or local Agency, if ey fit
: ; any. | NOTARY ~ Whey necessary for State and Local Agency Requirements
will advise the agencies if | change my address or phone number a | wal nents > —
fully wilh them in the Processing of my charge in accordance with their procedures, ee
r
Swear or affirm that | have reacL¥f above charge and that it is true to
| declare under penalty of perjury that the above is true and correct, th best of my knowledge, wtgtat ore belief
A ( ) ( SIGNATURE OF COMPLAINANT

Exhibit A
Case 8:20-cv-02545-SDM-JSS Dé&é&OaEamda FRiled 10/30/20

 

Date Received 3/26/20 5] ] 1030-03677 15

 

 

 

 

EOWIN HERNANDEZ
Notary Public, State of Flow
|__ Cammission# GG 92184-

 

My comm. expires Oct. 10, 2:

 

SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE

"sy Delo

 

 

 

EDWIN HERNANDEZ
Notary Public, State of Florida
Commission# GG 921644
My comm. expires Oct, 10, 2022

 

 
Case 8:20-cv-02545-SDM-JSS Document1 Filed 10/30/20 Page 16 of 16 PagelD 16

EEOC Form 161 (11/18) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

 

 

To. Lara Bommersheim From: Tampa Field Office
C/O Brianna Jordan, Esq. Morgan & Morgan, PA 501 East Polk Street
201 North Franklin Street 7th Flr. Room 1000
Tampa, FL 33602 Tampa, FL 33602
[| On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No. EEOC Representative Telephone Na

Jesus Gonzalez,
511-2020-02677 Investigator (813) 202-7904

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes

Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
discrimination to file your charge

A OUOUU

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

UU

Other (briefly state}

- NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form )

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal! Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years}
before you file suit may not be collectible.

On behalf of the Commission

Cunphiis Un August 24, 2020.

 

Enmaentea ts) Evangeline Hawthorne, (Date Mailed)
Director
ca Brianna Jordan, ESQ
. Coll oe
SHUM. LOOP & KENDRICK, LLP MORGAN & MORGAN, PA
P.O. Box 49948 : 201 North Franklin Street, 7th Floor,
240 South Pineapple Avenue, Suite 1000 Tampa, FL 33602

Sarasota, FL 34230

Exhibit B
